DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claims 1, 10-13 and 16, filed 9/7/2022 have been entered. Claims 20-21 and 46-47 have been canceled. Claims 1, 3, 5, 10-19, 41, 43-45 and 48 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 10-19, 41, 43-45 and 48 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Chai et al (Molecular Therapy- 2007), in view of Kang et al (Tissue Engineering- 2008), Shepherd et al (Arterioscler Thromb Vasc Biol- 2003), and Gimble et al (Circulation Research- 2007).
Regarding claim 1, Chai teaches biomaterials approach to expand and direct differentiation of stem cells on scaffolds including PLGA hydrogels (see Abstract, pg 471 right column and pg. 476 left column).  Moreover, Chai teaches that one strategy includes stem cells are amplified and differentiated directly in the scaffold before implantation (e.g., interpreted to mean not cultured prior to contacting the implant scaffold) (see pg. 469, right column, first paragraph); Chai’s cells on the PLGA scaffold that is implanted reads on “tissue or cell transplant”.  Chai teaches that the constructs may be utilized for vasculogenesis (see pg. 471, right column, third paragraph).  Chai teaches that artificial grafts were seeded with differentiated endothelial cells in combination with other cell types such as smooth muscle cells (relevant to claim 3) (see pg. 475, left column, second paragraph).  Chai further teaches that the capacity of adipose tissue-derived stem cells (ADSCs) to differentiate along various cell lineages, when seeded into polymeric scaffolds or when combined with hydrogels (relevant to claim 45), has been evaluated both in vivo and in vitro (see pg. 475, right column, third and fourth paragraphs). As noted below Chai’s ADSCs and other cells are a types of cell found in the SVF.
Chai does not teach the ADSCs and other cells including endothelial cells and smooth muscle cells are obtained from the SVF or the cellular make-up of the SVF, or cells comprising microvessel fragments, embedded in a three-dimensional matrix, or that SVF cells expressly enhance vascularization of the tissue, or the cell transplantation.
Regarding claims 1, 3, 11, 13, 15, 18, and 41, Kang teaches implantation methods and compositions comprising a cell transplant including adipose-derived stromal cells (also known as stromal vascular fraction cells (SFV cells)) after adipocytes are removed from the stromal-vascular fraction, taken to enzymatic digestion, and then placed in contact with macroporous PLGA scaffold material (see pg. 26, Isolation of human ASCs; and pg. 27, Implantation); reads on removing the extracellular matrix.  Kang teaches that Human ASCs (e.g., mammalian) may be cultured in DMEM on the macroporous PLGA scaffold material (see pg. 26, right column).  Kang teaches stromal cells growing on the surface (e.g., at least one layer) or embedded within PLGA (i.e., “encapsulating”)(i.e., “three-dimensional matrix) (see pg. 28, Fig. 1).  Kang teaches stromal cells have high-density cell expansion on the PLGA (i.e., interpreted to mean the entire scaffold, or 100% coverage) (see pg. 31, right column, 2nd paragraph).  Kang teaches adhesion to PLGA surfaces (see pg. 445, left column, last paragraph).  Kang also teaches implanting human ASCs into mice (relevant to different species) (see pg. 27, right column, last paragraph).  
Shepherd teaches methods of microvascular constructs that are implantable by isolating fat pads, mincing and digesting with collagenase, and filtering out tissue debris and large vessels (see pg. 899, left column, Microvascular Constructs).  Further, Shepherd teaches microvessel fragments may be captured by filtration of the remaining suspension and recovered because new microvessel networks are necessary and advantageous for supporting stromal vascular cells (relevant to claim 5) (see pg. 903, left column, second to last paragraph).  Shepherd also teaches that the cultured microvasculature can subsequently be remodeled into a functional perfusion circuit, where once implanted the microvasculature inosculates with the host circulation and remodels to contain morphologically identifiable arteries, arterioles, capillaries, venules and veins assembled into a perfused, vascular bed (relevant to claims 43-44) (see pg. 902, first paragraph; and Fig. 5).  Shepherd teaches that each vessel in the model begins as a differentiated vessel element, dedifferentiates into a “generic appearing” vessel during/after angiogenesis and subsequently redifferentiates into a specific element of a perfusion-competent vascular tree (see pg. 902, left column, first paragraph).
Gimble teaches methods in isolating cells from adipose tissue by mincing fat pads, washing extensively to remove hematopoietic cells, incubating the tissue fragments with collagenase, and centrifuging the digest (see pg. 1251, left column, Cell Isolation and Mechanical Devices); reads on removing the extracellular matrix.  Further, Gimble teaches that after centrifuging the digest a separated stromal vascular fraction (SVF) is pelleted and a population of mature adipocytes is floating (see pg. 1251, Cell Isolation and Mechanical Devices); reads on freshly isolated.  Thus, Gimble do not filter tissue fragments. Gimble teaches that the SVF consisted of a heterogeneous cell population, including circulating blood cells, fibroblasts, pericytes and endothelial cells as well as “preadipocytes” or adipocyte progenitors (see pg. 1251, Cell Isolation and Mechanical Devices).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Chai, Kang, Shepherd and Gimble to achieve a method comprising encapsulating and implanting a tissue or cell transplant and a population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising a heterogeneous cell population from the SVF coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, because Kang and Chai teaches the benefits of ADSC from the SVF, and Chai also teaches the benefits of cells found in the SVF. It also would have been obvious to a person of ordinary skill in the art to have additionally included Shepherd and Gimble, because Shepherd teaches that microvessel fragments are necessary to support regeneration of tissue from SVF type implantations, and Gimble teaches isolating the heterologous population of SVF cells that would include microvessel fragments since Gimble does not filter the purify the fraction. Additionally, Gimble teaches isolating the heterologous population of SVF cells that would include endothelial cells and fibroblast along with the progenitor cells. It would be useful for an implant because Kang teaches implants having stromal cells growing on the surface or embedded within PLGA substrates, and Chai teaches the usefulness of PLGA hydrogels.  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the heterologous population of SVF cells and microvessel fragments for enhancing vascularization, at least because Shepherd  teach that each vessel in the model (e.g., as taught in Gimble ) begins as a differentiated vessel element, dedifferentiates into a “generic appearing” vessel during/after angiogenesis and subsequently redifferentiates into a specific element of a perfusion-competent vascular tree, and the scaffolds from Chai  also are utilized for vasculogenesis.  
As such, the methods, as taught by Chai , Kang , Gimble , and Shepherd  would be obvious choices to combine and employ, because known compositions, methods, and improvements for making a composition comprising a tissue or cell transplant and a population of cells comprising the heterologous population of stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, are desirable.  
	A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because combining known methods and compositions taught by Chai , Kang , Gimble , and Shepherd  which are compositions that are transplantable cells (taught by Chai , Kang , Gimble , and Shepherd ) which may be cultured on a PLGA hydrogel, would thus, give rise to the expectation that when combined, would also produce similar, if not enhanced, results.  
	One skilled in the art would have been further motivated to combine the teachings of Chai , Kang , Gimble , and Shepherd , because according to Gimble  "the hypothesis that transplanted allogeneic ASCs will not elicit a robust immune response and subsequent rejection needs independent and comprehensive testing”  (see pg. 1253, right column, last paragraph- pg. 1254, left column, first paragraph).  Further, Gimble teaches that such findings will have a profound impact on the application of ASCs in regenerative medicine and will reduce the cost of cell therapies (see pg. 1254, left column, first paragraph).  Thus, given that Chai teaches stem cells and other cells are amplified and differentiated directly in the scaffold before implantation (e.g., interpreted to mean not cultured prior to contacting the implant scaffold), Kang teaches that stromal cells growing on the surface or embedded within PLGA substrates, and that Kang, Gimble, and Shepherd  all teach compositions that are transplantable cells, the combination of the teachings provides an obvious composition.  This provides the motivation to make a composition a tissue or cell transplant and a heterologous population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, and a considerable expectation of success upon doing so.
Regarding claim 10, Gimble teaches ASCs derived from human, where autologous ASCs offer advantages from regulatory, histocompatibility, and infectious perspectives (see pg. 1253, left column, second paragraph; and pg. 1253, right column, last paragraph).  
Regarding claim 11, Gimble teaches ASCs derived from multiple donors, and from both human and monkeys (see pg. 1253, left column, second paragraph).  
Regarding claims 12, 16-17, and 43-44, Kang teaches methods of implantation and genetically engineering tissue cell transplants (see pg. 27, Implantation, and at pg. 32, 1st full paragraph; Fig. 7-8).  Moreover, Kang teaches that neovascularization (e.g., enhanced vascularization) occurs after implantation in the developing tissue (see pg. 32, right column, third paragraph). Gimble teaches employing biophysical stimuli to control cell differentiation and tissue metabolism in vitro and in vivo (see pg. 1254, left column third paragraph).  Additionally, Shepherd teaches the capability of cultured microvascular construct to interface with an existing vasculature and subsequently remodel into a functional perfusion circuit can comprise a full spectrum of microvascular elements (see pg. 901, right column, last paragraph).  It would have been obvious for a person of ordinary skill in the art to have been able to establish a functional response to a glucose challenge given the teachings of Kang, Shepherd, and Gimble, because the combination of all three references would give a fully functional perfusion circuit having a full spectrum of elements, at least as taught in Shepherd.   
Regarding claims 18-19, Chai teaches polycaprolactone mediates cells attachment primarily via adsorbed vitronectin, whereas PLGA does so via adsorbed type-I collagen (e.g., interpreted as “glue”) (see pg. 473, right column, third paragraph). Further, Chai specifically teaches that coatings such as fibrin and laminin can also be used to promote attachment (see page 475). Any of these coatings to facilitate cell attachment reads on the claimed attaching using “glue” wherein the collagen, fibrin or laminin are the glue.
Regarding claim 48, Chai’s PLGA hydrogel does not comprise microspheres.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
Applicant alleges the secondary reference Kang teaches only isolating ASCs from the SVF, and not other cell types including endothelial cells and fibroblasts. However, as stated above, Gimble teaches that the SVF consisted of a heterogeneous cell population, including fibroblasts, endothelial cells as well as progenitor cells, and Gimble teaches isolating this heterologous fraction. Furthermore, as stated above, the primary reference Chai provides motivation for including other cell types with the stem cells as Chai specifically teaches seeding the scaffold with additional cell types such as endothelial cells. Therefore the primary reference Chai provides motivation to use Gimble’s heterologous population and not only Kang’s isolated stem cells. Therefore this argument is not persuasive. 
Applicant alleges that Kang’s PGLA scaffold should not be considered a cell transplant because those of skill in the art would recognize that a tissue transplant is an organ, tissue, or group of cells. As an initial matter, the claims recite “tissue or cell transplant” not “tissue transplant”. Furthermore, the specification does not provide a special narrow definition of  “tissue or cell transplant”, and therefore it is only applicant’s opinion that this phrase should be narrowly interpreted. Importantly, as stated in the rejection, the primary reference Chai teaches cells on scaffolds including PLGA hydrogels, and that said cells on said scaffold are implanted; Chai’s cells on the PLGA scaffold that is implanted reads on “tissue or cell transplant”.  Therefore this limitation is taught by the primary reference Chai. It is further noted that Kang supports this teaching of Chai as Kang also teaches that the cells on PGLA are for implantation.
Applicant alleges that Kang does not teach coating an outer surface of the PGLA with the cells because Kang provides an option of embedding the cells. However, as stated above, Kang teaches the cells both on the surface or embedded within PLGA. Kang exemplifies cells on the surface as shown in Figure 1D of Kang. Therefore this argument is not persuasive. 
Applicant alleges Gimble does not teach using the heterologous SVF population because Gimble teaches that the progenitor cells in the population can be “enriched” by using a subsequent plating step to select adherent cells. First, it is noted that enriching does not mean that all of the other cell types are 100% removed. Second, applicant does not point to any evidence to suggest that endothelial cells and fibroblast are non-adherent, and therefore it is unclear how applicant is concluding that they would necessarily not be present after enriching for adherent cells. Importantly, it is the other references, including the primary reference Chai that provides motivation for using Gimble’s heterologous SVF population since Chai specifically teaches that it is useful to include other cell types with the stem cells. Therefore this argument is not persuasive. 
 Pointing to dependent claim 19, applicant alleges that the claimed “attaching” by means including gluing or suturing, are not taught by Chai or Shepard because Chai teaches using collagen to attach the cells to the PGLA and Shepard’s suturing closes the composition inside the subject and does not facilitating attaching the cells to the transplant. However, as stated above, Chai teaches polycaprolactone mediates cells attachment primarily via adsorbed vitronectin, whereas PLGA does so via adsorbed type-I collagen (e.g., interpreted as “glue”) (see pg. 473, right column, third paragraph). Further, Chai specifically teaches that coatings such as fibrin and laminin can also be used to promote attachment (see page 475). Any of these coatings to facilitate cell attachment reads on the claimed attaching using “glue” wherein the collagen, fibrin or laminin are the glue. Therefore this limitation is directly taught by the primary reference Chai and this argument is not persuasive.
 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653